Citation Nr: 0507110	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  04-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hand 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1949 to 
December 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1989 
denied service connection for a left hand disorder.

2.  The veteran injured his hand in a 1947 motor vehicle 
accident, prior to service.

3.  The veteran was given a medical discharge from service in 
December 1951, after being declared unfit for service.

4.  The veteran has a current diagnosis of flexion deformity 
of the fifth finger and ankylosis of the interphalangeal 
joints of the second, third, and fourth fingers, with mild-
to-moderate loss of function due to the limited range of 
movement of the fingers, in the left hand.

5.  The veteran's left hand disorder did not increase in 
disability during service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for a left hand disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).

2.  The veteran's left hand disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen a Prior Final Decision

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
In the instant case, the veteran's service medical records 
not provided by the veteran are considered unavailable and 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  The veteran was notified of 
alternative evidence associating his current disorder to his 
military service.  As the veteran has not identified any 
service or VA medical records which are not already in the 
claims file, the Board finds that there is no additional duty 
to assist prior to his submission of new and material 
evidence. 

Although VA did not provide the veteran notice as to what 
evidence was needed to substantiate a claim to reopen a prior 
final decision, and did not inform the veteran as to what 
evidence VA would obtain and what evidence he was responsible 
to providing, the Board finds this error harmless, based on 
the decision herein to reopen the claim of entitlement to 
service connection for a left hand disorder, thereby granting 
the issue to reopen.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 
38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claims of entitlement to service connection for a left hand 
disorder was filed in January 2003.  Therefore, the current, 
amended regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a left hand disorder in 
October 1989, and notified the veteran of the decision that 
same month.  The RO decision was not appealed and that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  The matter under consideration in this case at that 
time was whether the claimed left hand disorder was 
aggravated during the veteran's active military service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented or secured since the October 1989 RO 
decision on the merits which is relevant to, and probative 
of, this matter.  

The evidence of record at the time of the October 1989 rating 
decision which was relevant to the veteran's claims for 
service connection included 1951 service medical records and 
the 1951 proceedings of the Physical Examination Board (PEB).  

The additional evidence added to the record since the October 
1989 rating decision is an April 2003 private medical opinion 
and a October 2003 VA left hand examination.

When the RO denied the veteran's claim for entitlement to 
service connection for left hand disorder in 1989, there was 
no evidence that the veteran had aggravated his preexisting 
left hand disorder during his military service.  The private 
medical record dated in April 2003 provides a history that 
the veteran injured his left hand in service and that he 
therefore was "entitled to disability benefits."  
Accordingly, this additional evidence is both "new" as it 
had not been previously considered by VA, and is "material" 
as it raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the issue of entitlement to 
service connection for a left hand disorder is reopened.

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  The Board has found 
that new and material evidence was submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left hand disorder, and concludes that the veteran would not 
be prejudiced under Bernard by proceeding on the merits.  The 
veteran has been provided with the pertinent laws and 
regulations and has consistently made merit-based arguments 
throughout the course of the RO adjudication process and his 
appeal, namely that his left hand disorder was aggravated by 
military service.  

II.  Service Connection for Left Hand Disorder

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in February 2003 and June 2003 of what evidence 
was necessary to substantiate a claim for service connection 
and that VA would obtain all relevant evidence in the custody 
of a Federal department or agency.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records were reported destroyed by the 
National Personnel Records Center (NPRC), but the veteran has 
provided some service medical records and administrative 
papers regarding treatment and administrative action related 
to his medical discharge from service.  The veteran has also 
provided a private medical opinion regarding his condition.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was notified of the need for a VA examination, and one was 
accorded him in October 2003.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Background and Analysis

The veteran claims entitlement to service connection for 
aggravation of a preexisting left hand injury, to include 
ankylosis of the second, third, and four fingers and limited 
mobility of the fifth finger.  He reports injuring his left 
hand in a motor vehicle accident in 1947, and re-injuring the 
hand by dropping a large steel plate on it while home on 
leave from active duty in July 1951.  The service medical and 
personnel records confirm that he was given a medical 
discharge in December 1951 on the basis of permanent 
disability in his left hand.  Specifically, he claims that 
the in-service re-injuring of his left hand aggravated his 
preexisting condition, and argues that since he was accepted 
for active duty with the preexisting condition, for the 
military to give him a medical discharge is de facto evidence 
of aggravation.

The veteran's service medical records were reported destroyed 
by the 1973 fire at NPRC.  Although the service entrance 
examination report is not available, service medical and 
personnel records have been associated with the claims file, 
including treatment records, consultation reports, and the 
PEB findings that resulted in separation from service.  

A treatment dated in July 1951 notes that the veteran had a 
deformed left hand from an old injury due to a motor vehicle 
accident in 1947.  He reported that a week prior, he began to 
experience aching in the metacarpal phalangeal joints of his 
left hand after a weight was dropped on it.  X-rays taken in 
conjunction with this consultation revealed no recent 
evidence of bone or joint injuries.

An outpatient record from August 1951 notes that the veteran 
had an old injury with residual deformities of the left hand, 
and recommended the veteran be discharged for service.  The 
examiner noted that the left hand disorder existed prior to 
service and was not incurred in the line of duty.

An August 1951 clinical record reveals that the veteran 
reported that he injured his left hand in 1947 in an motor 
vehicle accident, fracturing the phalanges of his left hand 
in multiple places.  These were fused together in a 
subsequent surgery.  He stated that in mid-July 1951, a heavy 
piece of steel was dropped on his left hand, and it had 
remained painful and tender since.  The diagnosis was 
ankylosis of the interphalangeal joints of the left hand, not 
incurred in the line of duty.  It was also found that this 
disorder existed prior to service.

The veteran was admitted to the base hospital in September 
1951 for malfunction and pain in his left hand.  The physical 
examination was limited to the left hand, and found no 
evidence of redness or swelling of the joints of the left 
hand, but tenderness of the second and third metacarpal 
phalangeal joints, with no limitation of motion.  There was 
obvious deformity of the second, third, fourth, and fifth 
digits, partial fusion of the distal phalangeal joints of the 
second digit, and ulnar deviation of the second and third 
digits at the middle phalangeal joints and a flexion 
deformity of the fifth digit.  There were longitudinal well-
healed scars over the second, third, and fourth digits on the 
dorsal surface and multiple scars over the volar surface of 
the hand, fourth digit and the second digit.  It was noted 
that the disqualifying defect was a deformity of 
interphalangeal joints left hand due to an injury that 
existed prior to service.

An addendum record dated in September 1951 notes that the 
diagnosis of total anklyosis of the second, third, and fourth 
middle interphalangeal joints, and a flexion deformity of the 
fifth digit, of the left hand was classified as an 
unfavorable anklyosis of a minor group.

The September 27, 1951 PEB report found the veteran 
physically unfit for service, with a diagnosis of unfavorable 
anklyosis of index, middle and ring finger of the left hand.  
The report noted that the diagnosis was disabling and 
permanent in nature, but was due neither to the veteran's 
misconduct, neglect or unauthorized absence, nor to active 
duty or inactive duty training.  The PEB found that the 
veteran was unfit for service prior to entry into military 
service.

A December 1951 discharge order notes that the veteran was 
physically unfit for performance of active military service.  

Subsequent to service discharge, an April 2003 letter from a 
private practitioner states that the examiner saw the 
September 27, 1951 military "disability form" from and 
concluded that because his left hand injury was sustained 
while in service, the veteran should receive disability 
benefits.  

In October 2003, a VA examination was conducted.  The veteran 
reported experiencing weakness, inability to lift heavy 
objects, and numbness ranging from one finger to the entire 
left hand, which left him unable to work as an insurance 
salesman and vacuum salesman, two of his previous jobs.  The 
veteran also reported that no surgery was done on his hand 
after service, and that he was currently not taking any 
medication for his left hand disorder.

The physical examination revealed a flexion deformity of the 
fifth finger at the proximal interphalangeal joint and ulnar 
deviation of the second, third, and fourth fingers at the 
proximal interphalangeal joint.  The veteran was able to move 
at the metacarpophalangeal joints of all fingers, with no 
evidence of tenderness or loss of sensory function.  The 
fused joints resulted in a reduced grip strength and palmar 
muscle weakness and wasting.  There were linear, well-healed 
scars on the second, third, and fourth fingers.  There was 
also limitation of motion and partial fusion of distal 
interphalangeal joint on the second finger.

X-rays taken in conjunction with this examination also 
revealed prominent joint space narrowing and probable 
advanced degenerative arthritis of the proximal 
interphalangeal joint of the left fifth digit with flexion 
deformity at the proximal interphalangeal joint.  The 
impression of the radiologist was degenerative arthritis of 
multiple interphalangeal joints of the left hand and left 
wrist, and appearance of fusion of the second, third, and 
fourth proximal interphalangeal joints of the left hand 
"which may be post-traumatic or post-surgical as correlated 
to clinical history."

The VA examiner's diagnosis was flexion deformity of the 
fifth finger of the left hand, and anklyosis of the 
interphalangeal joints of the second, third, and fourth 
fingers of the left hand, with mild-to-moderate loss of 
function due to the limited range of movement of the fingers.  
After reviewing the veteran's claims file, the examiner 
concluded that the veteran's left hand disorder that 
preexisted his military service, anklyosis of interphalangeal 
joints of the fingers of the left hand, and the flexion 
deformity of the fifth finger of the left hand, was not 
likely aggravated by his military service.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 1131; 38 C.F.R. § 
3.303.  

As to the issue of presumption of sound condition, the United 
States Code holds that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on 
VA to rebut the presumption of sound condition upon induction 
by clear and unmistakable evidence showing that the disorder 
existed prior to service and was not aggravated in service.  

However, the presumption of soundness applies only when an 
injury or medical condition is not noted on the veteran's 
entrance examination.  In this case, no entrance examination 
report exists.  Therefore, the presumption of soundness does 
not apply.

In this case, the medical evidence of record clearly shows 
that the veteran's left hand disorder preexisted his entry 
into military service.  A preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a),(b).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Although the private practitioner in April 2003 stated that 
he reviewed the veteran's military "disability form" and 
concluded that the veteran's left hand injury was incurred in 
service, this conclusion is in contradiction to the findings 
of the available service medical records and the PEB findings 
at the time of the veteran's separation of service.  The 
Board finds that the medical records recorded at the time of 
the veteran's military service and service separation which 
found that the veteran's left hand preexisted military 
service and was not incurred therein, are more probative to 
the issue on appeal than the private practitioner's opinion 
provided more than 50 years subsequent to service discharge 
and based on a document that states that the disability 
existed prior to service entrance, thereby contradicting the 
private practitioner's conclusion.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).

The VA examiner concluded in October 2003, after a review of 
the evidence of record to include the veteran's service 
medical records, the private practitioner's opinion, an 
examination, and radiographic studies, that the veteran's 
left hand disorder that preexisted military service was not 
aggravated thereby.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, service connection for a left hand 
disorder is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left hand disorder is reopened.

Entitlement to service connection for a left hand disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


